t c summary opinion united_states tax_court francis n and patricia a leonard petitioners v commissioner of internal revenue respondent docket no 7893-03s filed date francis n and patricia a leonard pro sese michael f o’donnell for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure with respect to petitioners’ federal_income_tax the issues for decision are whether petitioners are liable for the 10-percent additional tax imposed by sec_72 with respect to a distribution from a qualified_retirement_plan whether petitioners are entitled to a casualty_loss deduction not claimed on their joint federal_income_tax return and whether petitioners are liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found petitioners are and were at all times relevant married to each other at the time the petition was filed they resided in midlothian illinois references to petitioner are to francis n leonard in petitioners purchased a house which had been built about petitioners had a deck built on the back of the house in at a cost of approximately dollar_figure the deck was attached in part to the siding on the backside of petitioners’ house the deck was insured by petitioners’ homeowner’s policy with illinois farmers insurance_company farmers insurance at a value of dollar_figure in date the deck collapsed during a graduation party for petitioners’ son in addition to the damage to the deck some siding on the back of petitioners’ house was damaged petitioners submitted a claim of dollar_figure with farmers insurance for the damage caused by the collapsed deck the insurance claim included the replacement cost of dollar_figure for a smaller deck and the replacement cost of dollar_figure for siding on petitioners’ house after inspection farmers insurance determined that the damage to the deck and the siding on petitioners’ house was due to wear_and_tear and deterioration wet rot and dry rot petitioners’ insurance claim was denied because their insurance_policy specifically denied coverage for losses due to wear_and_tear marring deterioration as well as rust mold wet or dry rot after the denial of petitioners’ claim petitioners filed a claim with the state of illinois department of insurance department of insurance in a letter from the department of insurance petitioners were likewise notified all insurance policies contain language that excludes any kind of rot or deterioration for your policy to provide coverage for the collapse of your deck you will need to provide some type of proof or evidence that it was not rot whether it be wet or dry rot that caused the collapse also be advised that if it was improper construction that also is not covered by an insurance_policy during petitioners rebuilt a smaller deck and made major repairs to their house including repairs to the siding on the back of the house the foundation the kitchen various windows and doors a portion of the roof and the electrical components under the house petitioners estimated the total expenditures to be approximately dollar_figure about petitioner began working as a heavy equipment operator he suffers from chronic back problems and in he was diagnosed with osteoporosis over the years despite his back problems petitioner continued to work as a heavy equipment operator in petitioner informed his employer that he wanted to be placed on disability due to the continued problems with his back petitioner’s employer denied his disability request and as a result petitioner resigned from his employment petitioner also applied for and was denied social_security disability benefits after being denied disability benefits petitioner continued to work as a heavy equipment operator for several different employers during and as of the date of trial petitioner continued to hold a special operator’s license to operate heavy equipment during petitioner received a distribution of dollar_figure from his qualified_retirement_plan the distribution as of the close of petitioner had not attained the age of federal_income_tax withholdings of dollar_figure were withheld from the distribution the distribution was used in part to pay for building the above-mentioned deck and repairs to the house petitioners filed a timely joint federal_income_tax return that was prepared by h_r block the distribution is not included in the income reported on that return and no part of the tax_liability reported on the return is attributable to sec_72 petitioners elected to itemize deductions but did not claim a casualty_loss deduction on their return in the notice_of_deficiency respondent determined that the entire amount of the distribution is includable in petitioners’ income respondent further determined that the entire distribution was subject_to the additional tax imposed by sec_72 and imposed a sec_6662 accuracy-related_penalty other adjustments made in the notice_of_deficiency are computational and need not be addressed discussion petitioners now agree that the distribution is includable in their income but argue that they are not liable for the sec_72 additional tax because the retirement distribution was attributable to petitioner’s disability petitioners also claim that they are entitled to a casualty_loss deduction for the collapsed deck finally petitioners argue that they are not liable for the accuracy-related_penalty under sec_6662 the casualty_loss deduction in general and in addition to other types of losses an individual is entitled to a deduction for the loss of property if the loss arises from fire storm shipwreck or other_casualty and is not_compensated_for_by_insurance_or_otherwise sec_165 c other_casualty is defined as a loss proximately caused by a sudden unexpected_or_unusual_event excluding the progressive deterioration of property through a steadily operating cause or by normal depreciation 680_f2d_91 11th cir affg 76_tc_593 76_tc_580 there must be a causal connection between the alleged casualty and the loss claimed by the taxpayer 30_tc_546 affd 269_f2d_184 8th cir whether damage qualifies as a casualty typically turns on whether the damage satisfies the suddenness requirement which denotes an accident a mishap or some sudden invasion by hostile agency rather than progressive deterioration of property through steadily operating cause 120_f2d_253 2d cir affg 42_bta_206 in considering whether wood rot damage qualified as a casualty we have held that the suddenness of the loss itself the lapse of time between the precipitating event and the loss proximately caused by that event is a determining factor 42_tc_820 affd 354_f2d_988 9th cir we have also held that wood rot damage may qualify as a casualty_loss if it was of comparatively recent origin so as to qualify for the requisite degree of ‘suddenness’ id pincite see also 32_tc_1304 in this regard the burden is on petitioners to prove their entitlement to a casualty_loss deduction rule a 290_us_111 respondent contends that the collapsed deck and related damage to the house do not give rise to a casualty_loss deduction because the loss is attributable to deterioration that occurred during an extended period of time petitioners contend that if wood rot was the cause of the collapse of the deck it was hidden and they were not aware of it after inspection by farmers insurance it was determined that the cause of the collapse of the deck was wood rot and deterioration although concealed after the collapse of the deck the wood rot became obvious even to petitioners nothing in the record suggests that the wood rot was a sudden occurrence or that it did not progress as it usually does over an extended period of time hoppe v commissioner supra the collapse of petitioners’ deck was the result of wood rot and deterioration the damages and losses resulting from the collapse of the deck were not caused by a sudden event and therefore the collapse of the deck was not a casualty within the meaning of sec_165 petitioners are not entitled to a casualty_loss deduction sec_72 sec_72 imposes an additional tax on early distributions from qualified_retirement_plans equal to percent of the portion of such amount which is includable in gross_income petitioners now concede that the entire amount of the distribution is includable in their income but take the position that the sec_72 additional tax is not applicable because petitioner was disabled at the time the distribution was made among other exceptions none of which apply here sec_72 provides an exception for distributions attributable to the employee’s being disabled within the meaning of subsection m sec_72 defines the term disabled as follows meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require the determination of whether a taxpayer is disabled is made on the basis of all the facts sec_1_72-17a income_tax regs the regulations emphasize that the substantial_gainful_activity to which sec_72 refers is the activity or a comparable activity in which the individual customarily engaged prior to the disability sec_1_72-17a income_tax regs the regulations also provide that the nature and severity of the impairment are the primary consideration in determining whether an individual is able to engage in any substantial_gainful_activity id other factors to consider in the evaluation of the impairment include the taxpayer’s education training and work experience id therefore the impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in his customary or any comparable substantial_gainful_activity sec_1_72-17a income_tax regs additionally the impairment must be expected either to continue for a long and indefinite period or to result in death sec_1_72-17a income_tax regs in this context the term indefinite means that it cannot reasonably be anticipated that the impairment will in the foreseeable future be so diminished as no longer to prevent substantial_gainful_activity id more specifically the regulations provide that an individual will not be deemed disabled if with reasonable effort and safety to himself the impairment can be diminished to the extent that the individual will not be prevented by the impairment from engaging in his customary or any comparable substantial_gainful_activity sec_1_72-17a income_tax regs according to respondent petitioner was not disabled within the meaning of sec_72 we agree although petitioner suffered from chronic back problems over the years he continued to work as a heavy equipment operator until in fact after receiving the distribution petitioner worked six days a week hours a day we find that petitioner’s chronic back problems did not prevent him from returning and in fact petitioner did return to comparable substantial_gainful_activity as a heavy equipment operator therefore we find that petitioner was not disabled within the meaning of sec_72 at the time of the distribution accordingly petitioners are liable for the percent additional tax pursuant to sec_72 the sec_6662 penalty sec_6662 imposes an accuracy-related_penalty of percent of any portion of an underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax sec_6662 d an understatement of income_tax is a substantial_understatement_of_income_tax if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the taxpayer’s return sec_6662 ignoring conditions not relevant here for purposes of sec_6662 an understatement is defined as the excess of the amount of the tax required to be shown on the taxpayer’s return over the amount of the tax which is shown on the return sec_6662 under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence to show that imposition of the penalty is appropriate 116_tc_438 we have sustained or petitioners have conceded the determinations in the notice that give rise to the deficiency that respondent determined in addition we have rejected petitioners’ position that they are entitled to a casualty_loss deduction respondent has satisfied his burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 determined in the notice the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners bear the burden_of_proof that they had reasonable_cause and acted in good_faith with respect to the understatement higbee v commissioner supra pincite petitioners dispute the imposition of the penalty according to petitioners the penalty should not apply because they relied on the advice of a paid income_tax preparer the general_rule is that taxpayers have a duty to file complete and accurate tax returns and cannot avoid the duty by placing responsibility with an agent 469_us_241 88_tc_654 in limited situations the good_faith reliance on the advice of an independent competent professional in the preparation of the tax_return can satisfy the reasonable_cause and good_faith exception united_states v boyle supra pincite 94_tc_473 however reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith see sec_1_6664-4 income_tax regs all facts and circumstances must be taken into account sec_1_6664-4 income_tax regs the advice must be based upon all pertinent facts and the applicable law sec_1_6664-4 income_tax regs the taxpayer cannot establish reasonable reliance if he fails to disclose facts that the taxpayer knows or should know are relevant to the proper tax treatment of an item id the advice must not be based on unreasonable factual or legal assumptions see sec_1_6664-4 income_tax regs apart from passing references to the tax_return_preparer in petitioner’s testimony the record is devoid of evidence to support petitioners’ claim that the position taken on their return was consistent with the tax_return preparer’s advice petitioners did not call their tax_return_preparer as a witness there is no evidence establishing the qualifications of petitioners’ tax_return_preparer or that petitioners provided their tax_return_preparer with all relevant information respondent’s imposition of the sec_6662 accuracy- related penalty is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
